Marshall, J.
Respondent was permitted to testify generally in answer to a direct question that sbe did not receive any consideration for signing tbe guaranty. We are unable to see bow, under any reasonable view of tbe case, appellant was prejudiced thereby, even if tbe question were improper, since there was no claim made that any consideration was rendered for tbe guaranty, unless as such appellant agreed not to file any claim against tbe estate of O. D. Peck, deceased, which was denied by respondent by evidence not objected to or objectionable.
Evidence on tbe part of respondent was admitted, under objection, tending to show that when sbe signed tbe guaranty ber rights as residuary legatee of O. D. Peck were valueless, — as bearing on tbe probability of whether sbe acted under tbe circumstances testified to by appellant. We can*553not agree with the latter’s counsel that such evidence was immaterial. There was a square conflict between him and respondent as to whether the alleged agreement was made. It was perfectly obvious that she had no financial reason for signing the guaranty, unless she at least supposed she had a subsisting interest in the estate of O. D. Peck, deceased, to he conserved thereby. It was quite unnatural on the face of things for her to bind herself, without consideration, to pay the debt of the deceased. In that view evidence of facts inconsistent with the making of the disputed contract was perfectly proper upon elementary principles. True, if appellant supposed she had an interest in the estate of O. D. Peck, -deceased, which would be conserved by making such a contract as the one claimed, it was immaterial whether she had such interest or not. That is as far as the authorities go, cited to our attention by appellant on this branch of the case. The evidence objected to, on the whole, was not only to the effect that Peck left no estate out of which the note could have been paid, but that respondent knew that fact long before the making of the guaranty, and before he died.
Complaint is made because the court refused to require the jury to determine, in case they found in respondent’s favor that the words “for value received” were not on the note when she signed it, whether after she knew of the addition thereto she ratified the same. The only claim of appellant on that point was that she, with knowledge of the change in the writing, if there were such change, made payments thereon. Suppose she did and that the making thereof ratified any change theretofore in the guaranty, it was a mere circumstance bearing on the question of whether the contract was made, relied upon as the consideration to support the guaranty. Being a mere evidentiary matter, not a fact in issue under the pleadings, it was not the proper subject of a question for the special verdict.
*554The court by mistake said to the jury in instructions as to the special questions, “Mr. Peck testifies that he wrote the guaranty on the hack of the note.” ITe did not use those Avords, hut did say that after the agreement was written the guaranty was signed hy Mrs. Lucinda W. Peck. It is conceded, as we understand it, and as the fact appears to he from the evidence without room for reasonable controArersy, that the writing above respondent’s signature upon the note Avas not in her hand. According to plaintiff’s evidence it was written when only he and respondent were present. So the reasonable meaning of his statement that the guaranty “was Avritten and signed by Mrs. Lucinda W. Peck” is that the guaranty was Avritten by him and signed by her. That is the only construction of his evidence that will avoid viewing it so as to convict him of having testified wilfully false. While he did not use the words which the court said he did, clearly he used words of equivalent meaning.
The foregoing covers all the matters referred to by counsel for appellant as grounds for a reversal. The record appears to be free from any prejudicial error.
By the Court. — The judgment is affirmed.